Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10471 Filed 10/30/19 Page 1 of 51




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

                                                     :   No. 12-md-02311
    IN RE: AUTOMOTIVE PARTS ANTITRUST
                                                     :   Hon. Marianne O. Battani
    LITIGATION
                                                     :
    In Re: Heater Control Panels                     :   Case No. 2:12-cv-00403
    In Re: Occupant Safety Systems                   :   Case No. 2:12-cv-00603
    In Re: Switches                                  :   Case No. 2:13-cv-01303
    In Re: Ignition Coils                            :   Case No. 2:13-cv-01403
    In Re: Steering Angle Sensors                    :   Case No. 2:13-cv-01603
    In Re: Electric Powered Steering Assemblies      :   Case No. 2:13-cv-01903
    In Re: Fuel Injection Systems                    :   Case No. 2:13-cv-02203
    In Re: Valve Timing Control Devices              :   Case No. 2:13-cv-02503
    In Re: Air Conditioning Systems                  :   Case No. 2:13-cv-02703
    In Re: Automotive Constant Velocity Joint Boot   :   Case No. 2:14-cv-02903
    Products                                         :
                                                     :
                                                     :
    In Re: Automotive Hoses                          :   Case No. 2:15-cv-03203
    In Re: Shock Absorbers                           :   Case No. 2:15-cv-03303
    In Re: Body Sealing Products                     :   Case No. 2:16-cv-03403
    In Re: Interior Trim Products                    :   Case No. 2:16-cv-03503
    In Re: Automotive Brake Hoses                    :   Case No. 2:16-cv-03603
    In Re: Exhaust Systems                           :   Case No. 2:16-cv-03703
    In Re: Ceramic Substrates                        :   Case No. 2:16-cv-03803
    In Re: Power Window Switches                     :   Case No. 2:16-cv-03903
    In Re: Automotive Steel Tubes                    :   Case No. 2:16-cv-04003
    In Re: Side-Door Latches                         :   Case No. 2:17-cv-04303
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :
    THIS DOCUMENT RELATES TO:                        :
    End-Payor Actions                                :



       DECLARATION OF BRIAN A. PINKERTON REGARDING JULY 2019 NOTICE
             DISSEMINATION AND SETTLEMENT ADMINISTRATION




   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10472 Filed 10/30/19 Page 2 of 51




   I, BRIAN A. PINKERTON, declare as follows pursuant to 28 U.S.C. § 1746:

           1.         I am an employee of Epiq Class Action & Claims Solutions, Inc. (“Epiq”) and

   formerly an Assistant Director at Garden City Group, LLC (“GCG”). In 2018, Epiq acquired

   GCG—the Court-appointed Settlement Administrator 1—and became its successor. All references

   to “Epiq” herein incorporate the work performed while operating as either GCG or Epiq. The

   following statements are based on my personal knowledge and information provided by other

   experienced Epiq employees working under my supervision, and, if called on to do so, I could and

   would testify competently thereto.

                                       PROCEDURAL HISTORY

           2.         On October 13, 2015, GCG was appointed as the Settlement Administrator

   pursuant to Paragraph 5 of the Court’s Corrected Order Granting End-Payor Plaintiffs’ (“EPPs”)

   Motion for Authorization to Disseminate Notice to the End-Payor Plaintiff Settlement Classes

   (“Initial Notice Order”) in connection with the settlements between EPPs and Hitachi Automotive

   Systems, Ltd. (“HIAMS”), T.RAD Co., Ltd., and T.RAD North America, Inc. (together

   “T.RAD”). See, e.g., Alternators, 2:13-cv-00703, ECF No. 55. The Initial Notice Order approved

   (i) the initial notice program; and (ii) authorized EPPs to disseminate notice concerning settlements

   reached with HIAMs and T.RAD (“Initial Notice”).

           3.         As set forth in the Initial Notice Order, Epiq, as the successor to GCG, has

   responsibilities that include, among other things: (1) creating and maintaining a toll-free helpline

   for potential members of the Settlement Classes; and (2) creating and maintaining a dedicated

   Settlement Website, which houses pertinent information including important deadlines and




   1
     All capitalized terms not otherwise defined in this document shall have the meaning ascribed to
   them in the applicable EPP settlement agreements.

                                                    2
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10473 Filed 10/30/19 Page 3 of 51




   answers to frequently asked questions, where individuals can view documents relevant to the

   Settlements and can register online to have a copy of the long form notice mailed to them directly.

   Epiq’s duties also include mailing direct notice to individuals who request direct notice as well as

   establishing a dedicated P.O. Box for the Settlements and handling mail received, such as

   objections, exclusion requests, requests for direct notice, and inquiries from potential members of

   the Settlement Classes.

                                                  Round 1

           4.         On January 13, 2016, Lori L. Castaneda executed a declaration to update the

   Parties and the Court as to the status of the dissemination of the notice program in connection

   with EPPs’ settlements with HIAMs and T.RAD (“Initial Notice Program”), in compliance with

   the Initial Notice Order.

           5.         On January 26, 2016, the Court entered an Order granting EPPs’ Motion for

   Authorization to Disseminate Combined Notice to the EPP Settlement Classes (“Combined

   Notice Order”): (i) approving the combined notice program (“Combined Notice Program”);

   and (ii) authorizing EPPs to disseminate an updated, combined notice (“Combined Notice”)

   concerning settlements reached with nine defendant families and their affiliates, in addition to

   HIAMs and T.RAD (collectively, “Round 1 Settlements”). See, e.g., Wire Harness, 2:13-cv-

   00103, ECF No. 421.

           6.         Similarly, in accordance with the Combined Notice Order, on March 25, 2016, Lori

   L. Castaneda executed a supplemental declaration reporting on the status of dissemination of the

   updated long form notice (“Updated Long Form Notice”) and updated summary form notice

   concerning EPPs’ settlements with the Defendants included in the Round 1 Settlements.




                                                      3
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10474 Filed 10/30/19 Page 4 of 51




                                                  Round 2

           7.         On October 7, 2016, the Court entered an Order Granting EPPs’ Unopposed Motion

   for Authorization to Disseminate September 2016 Notice and Claim Form to the End-Payor

   Plaintiffs Settlement Classes (“September 2016 Notice Order”) in connection with EPPs’

   settlements with an additional 12 defendant families and their affiliates (collectively, “Round 2

   Settlements”). The September 2016 Notice Order: (i) approved the proposed September 2016

   notice program (“September 2016 Notice Program”), long form notice (“September 2016 Long

   Form Notice”), and summary form notice (“September 2016 Summary Notice”) (together,

   “September 2016 Notice Forms”); (ii) approved the proposed Claim Form (“Claim Form”); and

   (iii) authorized EPPs to disseminate the Claim Form and September 2016 Notice Forms. See, e.g.,

   Wire Harness, Case No. 2:12-cv-00103, ECF No. 535.

           8.         In compliance with the September 2016 Notice Order, Epiq’s responsibilities

   include, but are not limited to: (1) publishing relevant documents on the Settlement Website; and

   (2) sending direct email or mail notice to those individuals who previously registered on the

   Settlement Website, notifying them about the Round 2 Settlements and EPPs’ plan to distribute

   proceeds from the Round 1 and 2 Settlements (“Plan of Allocation”), and directing them to visit

   the Settlement Website to read updated information about the Round 2 Settlements and Plan of

   Allocation.

           9.         In accordance with the September 2016 Notice Order, on February 9, 2017, Lori L.

   Castaneda executed a declaration regarding dissemination of the September 2016 Notice and

   compliance with the Court’s September 2016 Notice Order.

           10.        Similarly, in accordance with the September 2016 Notice Order, on April 5, 2017,

   Lori L. Castaneda executed a supplemental declaration to update the Parties and the Court as to



                                                      4
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10475 Filed 10/30/19 Page 5 of 51




   the status of the Settlement Administrator’s performance of its duties, including handling

   communications relating to the Settlements, and disseminating notice to potential members of the

   Settlement Classes in accordance with the Court’s September 2016 Notice Order.

                                                 Round 3

           11.        On March 13, 2018, the Court entered an Order Granting EPPs’ Unopposed Motion

   for Authorization to Disseminate March 2018 Notice to the End-Payor Plaintiffs Settlement

   Classes (“March 2018 Notice Order”) in connection with EPPs’ settlements with an additional 32

   Defendants and their affiliates (collectively, “Round 3 Settlements”). The March 2018 Notice

   Order: (i) approved the proposed March 2018 notice program (“March 2018 Notice Program”),

   long-form notice (“March 2018 Long Form Notice”), and short-form notice (“March 2018

   Summary Notice”) (together, “March 2018 Notice Forms”); (ii) approved the proposed Claim

   Form (“Claim Form”); and (iii) authorized EPPs to disseminate the Claim Form and March 2018

   Notice Forms. See, e.g., Wire Harness, Case No. 2:12-cv-00103, ECF No. 601.

           12.        In accordance with the March 2018 Notice Order, on June 13, 2018, I executed a

   declaration regarding dissemination of the March 2018 Notice and compliance with the Court’s

   March 2018 Notice Order.

           13.        Similarly, in accordance with the March 2018 Notice Order, on July 26, 2018, I

   executed a supplemental declaration to update the Parties and the Court as to the status of the

   Settlement Administrator’s performance of its duties, including handling communications relating

   to the Settlements, and disseminating notice to potential members of the Settlement Classes in

   accordance with the Court’s March 2018 Notice Order.




                                                     5
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10476 Filed 10/30/19 Page 6 of 51




                                                   Round 4

           14.        On August 2, 2019, the Court entered an Order Granting EPPs’ Second Amended

   Unopposed Motion for Authorization to Disseminate July 2019 Notice to the End-Payor Plaintiff

   Settlement Classes (“July 2019 Notice Order”) in connection with EPPs’ settlements with an

   additional 17 Defendants and their affiliates (collectively, “Round 4 Settlements”). The July 2019

   Notice Order: (i) approved the proposed July 2019 notice program (“July 2019 Notice Program”),

   long-form notice (“July 2019 Long Form Notice”), and short-form notice (“July 2019 Summary

   Notice”) (together, “July 2019 Notice Forms”); (ii) approved the proposed Claim Form (“Claim

   Form”); and (iii) authorized EPPs to disseminate the Claim Form and July 2019 Notice Forms.

   See, e.g., Heater Control Panels, 2:12-cv-00403, ECF No. 291.

           15.        I submit this Declaration, in compliance with Paragraph 9 of the Court’s July 2019

   Notice Order, to update the Parties and the Court about the status of Epiq’s performance of its

   duties as Settlement Administrator, including handling communications relating to the

   Settlements, receiving and reviewing claims, and disseminating notice to potential members of the

   Settlement Classes in accordance with the Court’s July 2019 Notice Order.

                                         SETTLTMENT WEBSITE

           16.        Pursuant to Paragraph 7 of the Initial Notice Order, with the settlements of Rounds

   1 through 3, GCG established and Epiq maintains a website for the Settlements,

   www.AutoPartsClass.com, to answer frequently asked questions, receive online registrations and

   claims, as well as provide Settlement information and important deadlines to potential members

   of the Settlement Classes. Users of the Settlement Website can review documents relevant to the

   Settlements, including the Initial Notice, Combined Notice, September 2016 Notice, March 2018

   Notice, and July 2019 Notice. A list of the single non-settling Defendant Group in Exhaust Systems



                                                       6
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10477 Filed 10/30/19 Page 7 of 51




   is also available on the Settlement Website as is a list of the included auto parts and list of the

   vehicles that are currently known to be included in the Rounds 1, 2, 3, and 4 Settlements. Visitors

   to the Settlement Website can also file claims on the Settlement Website. In connection with the

   Round 1, Round 2, and Round 3 Settlements, Epiq received 117,581 registrations or claims from

   potential members of the Settlement Classes who registered or filed claims on the Settlement

   Website or by contacting the Settlement Administrator through other means. The Settlement

   Website has been operational since October 12, 2015, and is accessible 24 hours a day, seven days

   a week.

            17.       Pursuant to Paragraph 5 of the July 2019 Notice Order, on September 9, 2019, Epiq

   updated the Settlement Website so that the homepage, frequently asked questions page, and court

   documents page, all include information pertaining to the Round 4 Settlements. 2 Epiq also added

   the Complaints, Settlement Agreements, and Preliminary Approval Orders applicable to the Round

   4 Settlements, as well as the Motion to Disseminate July 2019 Notice, July 2019 Notice, and the

   July 2019 Notice Order. The website also still includes all documents pertaining to the Round 1,

   Round 2, and Round 3 Settlements, which members of the Settlement Class can reference or

   download. The updated version of the previously-approved Claim Form, which was approved by

   the Court’s July 2019 Notice Order, was also made available on the website on September 9, 2019.

   A copy of the updated Claim Form is attached hereto as Exhibit A.

            18.       Epiq continued to implement additional updates to the Settlement Website after

   September 9, 2019. An updated version of the video summary was added to the website on

   September 26, 2019. Epiq further updated the Settlement Website on September 26, 2019 by

   adding the proposed Revised Plan of Allocation, which was filed in connection with the Round 4



   2
       Vehicle lists relating to the TKH and Showa Settlements have not yet been added.

                                                      7
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10478 Filed 10/30/19 Page 8 of 51




   Settlements. Epiq will continue to maintain and update the Settlement Website throughout the

   administration of the Settlements. As of October 28, 2019, the Settlement Website has received

   2,565,280 visits from 2,175,529 unique visitors.

                                  TOLL-FREE TELEPHONE NUMBER

           19.        In accordance with Paragraph 7 of the Initial Notice Order, GCG reserved a

   designated toll-free telephone number, 1-877-940-5043, in order to accommodate inquiries

   regarding the Settlements. On October 16, 2015, GCG made the toll-free hotline operational with

   an Interactive Voice Response (“IVR”) system. Callers have the ability to listen to important

   information about the Settlements 24-hours a day, seven days per week. If callers have additional

   questions or wish to request a copy of the July 2019 Notice or the Claim Form, they also have the

   ability to speak to a live customer service representative Monday through Friday, between the

   hours of 8:30 a.m. and 5:00 p.m. Eastern Time. In compliance with the July 2019 Notice Order,

   on September 9, 2019, Epiq updated the IVR to notify callers of the Round 4 Settlements. As of

   October 28, 2019, there have been 34,222 calls to the IVR totaling 190,563 minutes. As of October

   28, 2019, Epiq has fielded 11,355 live calls from potential members of the Settlement Classes.

   Epiq will continue to maintain and update the IVR throughout the administration of the

   Settlements.

                                   DISSEMINATING DIRECT NOTICE

           20.        As part of its role as Settlement Administrator, Epiq routinely mails copies of the

   current version of the long form notice to all individuals who request to have a copy of the notice

   mailed to them directly. Epiq established a secure online registration portal on the dedicated

   Settlement Website where individuals can enter their contact information and register to have a

   notice mailed to them.



                                                       8
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10479 Filed 10/30/19 Page 9 of 51




           21.        In connection with the Round 1, Round 2, and Round 3 Settlements, Epiq and its

   predecessor mailed 70,368 copies of the prior versions of the long form notice to potential

   members of the Settlement Classes who registered on the Settlement Website or provided their

   contact information by contacting the Settlement Administrator directly through other means.

           22.        As of September 15, 2019, Epiq discontinued mailing previous, old versions of the

   long form notice, and began mailing the new, updated July 2019 Long Form Notice to all

   individuals who provided their name and address and requested to have a copy mailed to them. As

   of October 28, 2019, Epiq has mailed a total of 601 copies of the July 2019 Long Form Notice to

   individuals who requested a copy by contacting the toll-free number or by contacting the

   Settlement Administrator through other means. As of October 28, 2019, there are 49 additional

   individuals who have registered to receive notice since the last mailing, and Epiq will mail a copy

   of the July 2019 Long Form Notice to each of them. A true and correct copy of the July 2019 Long

   Form Notice is attached hereto as Exhibit B.

           23.        As of October 28, 2019, Epiq has received nine July 2019 Long Form Notices

   returned by USPS without forwarding address information as undeliverable mail. For all notices

   returned by the USPS without a forwarding address, Epiq compares the undeliverable address

   against the National Change of Address (“NCOA”) database maintained by the U.S. Pose Office

   to locate a more current mailing address. When a more current address is located, Epiq re-mails

   the notice to the updated address.

           24.        In accordance with the July 2019 Notice Program, Epiq’s responsibilities include

   notifying individuals who previously registered on the Settlement Website about the Round 4

   Settlements and Plan of Allocation, and directing them to visit the Settlement Website for updated

   information about the Round 4 Settlements and Plan of Allocation. In compliance with the July



                                                      9
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10480 Filed 10/30/19 Page 10 of 51




   2019 Notice Order, Epiq provided direct notice of the Round 4 Settlements and Plan of Allocation

   to all individuals who had previously registered or filed a claim prior to September 16, 2019. Direct

   notice of the Round 4 Settlements and Plan of Allocation was sent by email where a potentially

   valid email address was available (“Email Notice”) and by mail to those individuals who had not

   provided an email address or whose Email Notice was determined to be undeliverable.

           25.        On September 16, 2019, Epiq caused the Email Notice (attached hereto as Exhibit

   C) to be sent to each of the 71,670 individuals who previously registered or filed a claim for whom

   Epiq had a valid email address. Of those 71,670 Email Notices, 61,931 were delivered. 9,739 Email

   Notices could not be delivered for one or more of the following reasons: the email address no

   longer existed; the email account was closed inactive, or disabled; the email address had a bad

   domain name or address error; the recipient’s mailbox was full; or the recipient server was busy

   or unable to deliver.

           26.        Epiq also prepared and formatted a postcard notice (“Registrant Postcard Notice”)

   to be mailed to individuals who previously registered or filed a claim for whom Epiq did not have

   a valid email address or whose attempted Email Notice was undeliverable. Attached hereto as

   Exhibit D is a sample of the Registrant Postcard Notice that Epiq disseminated. On September 16,

   2019, Epiq disseminated the Postcard Notice to each of the 23,085 individuals for whom Epiq did

   not have a valid email address but did have a valid mailing address. On September 18, 2019, Epiq

   disseminated the Registrant Postcard Notice to the 9,738 individuals whose attempted Email

   Notice was undeliverable and who had a valid mailing address. As of October 28, 2019, Epiq has

   received 286 Registrant Postcard Notices returned by the USPS with forwarding address

   information. Postcards returned by the USPS with forwarding address information were promptly

   re-mailed to the updated addresses provided. As of October 28, 2019, Epiq has received 1,968



                                                     10
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10481 Filed 10/30/19 Page 11 of 51




   Registrant Postcard Notices returned by the USPS without forwarding address information as

   undeliverable mail. For Registrant Postcard Notices returned by the USPS without a forwarding

   address, Epiq compares the undeliverable address against the NCOA database maintained by the

   U.S. Post Office to locate a more current mailing address. When a more current address is located,

   Epiq re-mails the postcard to the updated address.

           27.        In addition, Epic purchased a list of names and mailing addresses for registered

   fleet companies with ten or more registered vehicles. The list included 222,061 fleet companies.

   In accordance with the July 2019 Notice Program and in compliance with the Court’s July 2019

   Notice Order, on September 16, 2019, Epiq sent a postcard notice (“Fleet Postcard Notice”) to

   each of the 222,061 fleet companies. Attached hereto as Exhibit E is a sample of the Fleet Postcard

   Notice that Epiq disseminated. As of October 28, 2019, Epiq has received 137 Fleet Postcard

   Notices returned by the USPS with forwarding address information. Postcards returned by the

   USPS with forwarding address information were promptly re-mailed to the updated addresses

   provided. As of October 28, 2019, Epiq has received 4,859 Fleet Postcard Notices returned by the

   USPS without forwarding address information as undeliverable mail. For Fleet Postcard Notices

   returned by the USPS without a forwarding address, Epiq compares the undeliverable address

   against the NCOA database maintained by the U.S. Post Office to locate a more current mailing

   address. When a more current address is located, Epiq re-mails the postcard to the updated address.

           28.        Finally, in accordance with the July 2019 Notice Program and in compliance with

   the Court’s July 2019 Notice Order, Epiq caused email notice to be sent to a list of potential

   Settlement Class Members who purchased at least one vehicle included in the Settlements during

   the class periods and who currently reside in one of the 30 states eligible for monetary

   compensation or the District of Columbia. Commencing on September 16, 2019, Epiq caused



                                                     11
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10482 Filed 10/30/19 Page 12 of 51




   9,610,672 emails to be sent to potential Settlement Class Members. As of October 28, 2019,

   1,026,084 of these emails have been opened by the recipient, and 105,064 of the potential

   Settlement Class Members have clicked a link in the email and been connected to the settlement

   website. A sample of the email notice sent to these potential Settlement Class Members is attached

   hereto as Exhibit F.

                                         SETTLEMENT P.O. BOX

           29.        On February 19, 2015, GCG (Epiq’s predecessor) reserved a designated P.O. Box

   for the administration of the Settlements: Auto Parts Settlements, P.O. Box 10163, Dublin, OH

   43017-3163. Epiq monitors the Settlement P.O. Box for Settlement-related mail such as

   objections, exclusion requests, requests for direct notice or a paper Claim Form, inquiries about

   the Settlements, and the submission of Claim Forms and supporting documents. Epiq promptly

   handles all mail received at the Settlement P.O. Box.

                                               EXCLUSIONS

           30.        Pursuant to Paragraph 10 of the July 2019 Notice Order, individuals who wish to

   exclude themselves from any or all of the Round 4 Settlement Classes are required to submit a

   written request for exclusion, received no later than November 19, 2019, to the Settlement

   Administrator. As of October 28, 2019, Epiq has not received any requests for exclusion from

   Round 4 Settlements.

                                               OBJECTIONS

           31.        Pursuant to Paragraph 11 of the July 2019 Notice Order, in order to object to one

   or more of the Round 4 Settlements or to the Plan of Allocation, a member of the Round 4

   Settlement Classes must submit a written objection to both the Settlement Administrator and the




                                                     12
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10483 Filed 10/30/19 Page 13 of 51




   Court, received no later than November 19, 2019. As of October 28, 2019, Epiq has not received

   any objections to Round 4 Settlements and/or Plan of Allocation.



              I declare under penalty of perjury under the laws of the United States that the

      foregoing is true and correct.

              Executed this 30th day of October 2019, in Seattle, Washington.




                                                       _________________________
                                                              Brian A. Pinkerton




                                                  13
   5864285v1/013283
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10484 Filed 10/30/19 Page 14 of 51




                              Exhibit A
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10485 Filed 10/30/19 Page 15 of 51
                                           Auto Parts Settlements
                                                P.O. Box 10163
                                           Dublin, OH 43017-3163
                                                                                        *P-YAA-POC/1*
                                          Toll-Free: 1-877-940-5043




                             AUTO PARTS CLASS CLAIM FORM

                                TO SUBMIT A CLAIM FOR PAYMENT:

        1.) Complete all information below.

        2.) You must provide your name and contact information.

        3.) All information is subject to verification for accuracy by the Settlement Administrator.

        4.) You must confirm that the information you provide is true and correct by signing the Claim Form. Un-
            signed Claim Forms will be denied.

        5.) Submit the completed Claim Form to the Settlement Administrator listed below. You may go to
            www.AutoPartsClass.com to submit your claim online, or you may transmit the Claim Form to:

                                                  Auto Parts Settlements
                                                     P.O. Box 10163
                                                  Dublin, OH 43017-3163

        6.) If your contact information changes, please contact the Settlement Administrator at the address above
            to update your contact information.




     No documentation is required at this time, but please hold on to any documents that you have.
           The Settlement Administrator will contact you if additional information is needed.




       QUESTIONS? VISIT WWW.AUTOPARTSCLASS.COM OR CALL TOLL-FREE 1-877-940-5043
                                        1
   Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10486 Filed 10/30/19 Page 16 of 51

                                                                                           *P-YAA-POC/2*

                                   SECTION I: CLAIMANT CONTACT INFORMATION
Name:


Address:




City: 											                                                                                   State:       Zip:


Telephone Number:

             -                 -
Email Address:


Are you filing a claim for a business?
    Yes             No


                                   SECTION II: PURCHASE/LEASE CLAIMS SECTION

Are you making a claim for the purchase or lease of a new vehicle?
    Yes             No
How many vehicles are you claiming?


For each vehicle for which you are making a claim, please complete a row in the table below and provide all of the requested
information (attach additional sheets if needed). You can submit a claim even if you do not know your VIN.

   Vehicle           Vehicle              Vehicle                   VIN             State of Residence or     Estimated    Purchase
    Year              Make                Model           (Vehicle Identification     Principal Place of       Date of        or
                                                                Number)              Business at Time of     Purchase or    Lease?
                                                                                     Purchase or Lease          Lease




To determine if your vehicle is included in the Settlements, please visit www.AutoPartsClass.com or contact the
toll-free number below. Please note that additional vehicles may be identified at a later date.
If you need additional space to record more entries, you may attach additional sheets. Please be sure to include all of the
information requested in the table above on any additional sheets that you attach.

          To view Garden City Group, LLC’s Privacy Notice, please visit http://www.choosegcg.com/privacy
                 QUESTIONS? VISIT WWW.AUTOPARTSCLASS.COM OR CALL TOLL-FREE 1-877-940-5043
                                                  2
   Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10487 Filed 10/30/19 Page 17 of 51

                                                                                      *P-YAA-POC/3*

                            SECTION III: REPLACEMENT PART CLAIMS SECTION

Are you making a claim for the purchase of an eligible vehicle replacement part?
    Yes            No
How many replacement parts are you claiming?


For each replacement part for which you are making a claim, please complete a row in the table below and provide all of the
requested information (attach additional sheets if needed):

                  Replacement Part                               Manufacturer of          State of Residence or   Estimated
                     Purchased                                  Replacement Part            Principal Place of     Date of
                (See List on Website)                                                      Business at Time of    Purchase
                                                                                                Purchase




For a list of the vehicle parts included in the Settlements, please consult the Notice or visit www.AutoPartsClass.com.
If you need additional space to record more entries, you may attach additional sheets. Please be sure to include all of the
information requested in the table above on any additional sheets that you attach.

I confirm the information provided above is true and correct.

________________________________________________________		                         ________________________________
SIGNED                                                                             DATE

          To view Garden City Group, LLC’s Privacy Notice, please visit http://www.choosegcg.com/privacy
              QUESTIONS? VISIT WWW.AUTOPARTSCLASS.COM OR CALL TOLL-FREE 1-877-940-5043
                                               3
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10488 Filed 10/30/19 Page 18 of 51




                              Exhibit B
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10489 Filed 10/30/19 Page 19 of 51



      If You Bought or Leased a New Vehicle or Bought Certain Replacement Parts
                          for a Vehicle in the U.S. Since 1990
              You Could Receive $100 or More From Settlements Totaling Over $1.2 Billion

                                     Claims Deadline Set for December 31, 2019

                A Federal Court authorized this Notice. This is not a solicitation from a lawyer.
    Please read this Notice and the Settlement Agreements available at www.AutoPartsClass.com carefully. Your legal
     rights may be affected whether you act or don’t act. This Notice is a summary, and it is not intended to, and does not,
     include all the specific details of each Settlement Agreement. To obtain more specific details concerning the
     Settlements, please read the Settlement Agreements.
    Separate lawsuits claiming that Defendants in each lawsuit entered into unlawful agreements that artificially raised the
     prices of certain component parts of qualifying new vehicles (described in Question 8 below) have been settled with
     73 Defendants and their affiliates (“Settling Defendants”). Previously, settlements with 56 of the Settling Defendants
     (“Round 1 Settlements” totaling approximately $225 million, “Round 2 Settlements” totaling approximately $379
     million, and “Round 3 Settlements” totaling approximately $433 million) received final Court approval. Now,
     additional settlements totaling approximately $184 million have been reached with 17 Settling Defendants. These
     Settling Defendants are called the “Round 4 Settling Defendants,” and the settlements with them are called the “Round
     4 Settlements.” This Notice will give you details of those proposed Round 4 Settlements and your rights in these
     lawsuits.
    Generally, you are included in the Settlement Classes for the Round 4 Settlements if, at any time between 1990 and
     2019, depending upon the component part, you: (1) bought or leased a qualifying new vehicle in the U.S. (not for
     resale) or (2) indirectly purchased a qualifying vehicle replacement part (not for resale). Indirectly means you bought
     the vehicle replacement part from someone other than the manufacturer of the part. To find out if your vehicle qualifies,
     go to www.AutoPartsClass.com.
    As more fully described in Question 8 below, the Round 4 Settling Defendants have agreed to pay approximately $184
     million to be made available to members of the Settlement Classes who purchased or leased a qualifying new vehicle
     or purchased a qualifying vehicle replacement part while residing in the District of Columbia or one or more of the
     following States: Arizona, Arkansas, California, Florida, Hawaii, Iowa, Kansas, Maine, Massachusetts, Michigan,
     Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
     Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, Vermont, West
     Virginia, and Wisconsin.
    With the exception of the Reorganized TK Holdings Trust (“TKH”) and Delphi Technologies PLC and Delphi
     Powertrain Systems, LLC (together “Delphi”), the Round 4 Settlements also include provisions requiring the Round 4
     Settling Defendants’ cooperation in the ongoing litigations. With the exception of Toyoda Gosei and TKH, the Round
     4 Settling Defendants have also agreed not to engage in the specified conduct that is the subject of the lawsuits for a
     period of two years from a specified date.

                                           Your Legal Rights and Options
    SUBMIT A CLAIM           The only way to get a payment. You will be able to submit a claim     December 31, 2019
                             for payment from the Settlements in Rounds 1 through 4 (as
                             applicable). If you already filed a claim in the Round 1, 2, or 3
                             Settlements, you do not need to submit another claim for those
                             vehicles or replacement parts. You should also submit a claim if
                             you have additional vehicles or replacement parts to report.

    EXCLUDE                  You will not be included in the Settlement Classes for the Round      November 19, 2019
    YOURSELF                 4 Settlements from which you exclude yourself. You will receive
                             no benefits from those Round 4 Settlements, but you will keep any
                             rights you currently have to sue these Settling Defendants about
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10490 Filed 10/30/19 Page 20 of 51



                                   the claims in the Settlement Classes from which you exclude
                                   yourself.

    DO NOTHING                     You will be included in the Settlement Classes for the Round 4
                                   Settlements and are eligible to file a claim for a payment (if you
                                   qualify). If you do not file a claim for a payment by the deadline,
                                   you will not receive a payment from the Settlements. You will
                                   give up your rights to sue the Round 4 Settling Defendants about
                                   the claims in these cases.

    OBJECT TO THE                  If you do not exclude yourself, you can write to the Court                             November 19, 2019
    SETTLEMENTS                    explaining why you disagree with any of the Round 4 Settlements,
                                   the revised Plan of Allocation, or any requested award of
    AND PLAN OF
                                   attorneys’ fees or costs.
    ALLOCATION

    GO TO THE                      If you submit a written objection, you may ask to speak in Court                       December 10,
    HEARING                        about your opinion of the Round 4 Settlements.                                         2019, at 11:00 a.m.
    These rights and options – and the deadlines to exercise them – are explained in this Notice.
    The Court in charge of these cases still has to decide whether to finally approve the Round 4 Settlements. Payments
     will only be made if the Court approves the Round 4 Settlements and the revised Plan of Allocation, and after any
     appeals are resolved.



                                                       What This Notice Contains


      BASIC INFORMATION...................................................................................................................... 4
      1. WHY IS THERE A NOTICE? ........................................................................................................... 4
      2. WHAT ARE THESE LAWSUITS ABOUT? ......................................................................................... 4
      3. WHO ARE THE ROUND 4 SETTLING DEFENDANTS? ..................................................................... 4
      4. HAVE THERE BEEN ANY OTHER SETTLEMENTS RELATED TO THIS LAWSUIT? ............................. 5
      5. WHO ARE THE NON-SETTLING DEFENDANTS? ............................................................................ 7
      6. WHAT VEHICLE PARTS ARE INCLUDED? ...................................................................................... 7
      7. WHY ARE THESE CLASS ACTIONS? ............................................................................................ 10
      WHO IS INCLUDED IN THE CLASSES ............................................................................................ 10
      8. HOW DO I KNOW IF I MAY BE INCLUDED IN THE ROUND 4 SETTLEMENT CLASSES? ................. 10
      9. WHO IS NOT INCLUDED IN THE SETTLEMENT CLASSES? ........................................................... 13
      10. WHY ARE THE LAWSUITS CONTINUING IF THERE ARE SETTLEMENTS? ................................... 13
      THE ROUND 4 SETTLEMENTS’ BENEFITS .................................................................................... 13
      11. WHAT DO THE ROUND 4 SETTLEMENTS PROVIDE? ................................................................. 13
      HOW TO GET BENEFITS ............................................................................................................... 15
      12. HOW DO I SUBMIT A CLAIM? ................................................................................................... 15


                              Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                                               2
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10491 Filed 10/30/19 Page 21 of 51



   13. HOW MUCH MONEY CAN I GET? .............................................................................................. 16
   14. WHEN WILL I GET A PAYMENT?............................................................................................... 17
   15. WHAT IS THE NON-MONETARY RELIEF? .................................................................................. 17
   REMAINING IN THE CLASSES ...................................................................................................... 17
   16. WHAT HAPPENS IF I REMAIN IN THE SETTLEMENT CLASSES? ................................................. 17
   EXCLUDING YOURSELF FROM THE SETTLEMENT CLASSES ..................................................... 18
   17. HOW DO I GET OUT OF THE SETTLEMENT CLASSES? ............................................................... 18
   18. IF I DON’T EXCLUDE MYSELF, CAN I SUE FOR THE SAME THING LATER?................................. 18
   19. IF I EXCLUDE MYSELF, CAN I STILL GET MONEY BENEFITS?.................................................... 18
   THE LAWYERS REPRESENTING YOU........................................................................................... 19
   20. DO I HAVE A LAWYER REPRESENTING ME? ............................................................................. 19
   21. HOW WILL THE LAWYERS BE PAID? ......................................................................................... 19
   OBJECTING TO THE ROUND 4 SETTLEMENTS ............................................................................ 19
   22. HOW DO I OBJECT TO OR COMMENT ON THE ROUND 4 SETTLEMENTS? .................................. 19
   23. WHAT IS THE DIFFERENCE BETWEEN EXCLUDING MYSELF FROM THE SETTLEMENT CLASSES
       AND OBJECTING TO THE ROUND 4 SETTLEMENTS? ................................................................. 21
   THE FINAL FAIRNESS HEARING .................................................................................................. 21
   24. WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE ROUND 4
       SETTLEMENTS? ........................................................................................................................ 21
   25. DO I HAVE TO ATTEND THE HEARING? .................................................................................... 21
   26. MAY I SPEAK AT THE HEARING? .............................................................................................. 22
   THE TRIALS ................................................................................................................................... 22
   27. WHEN AND WHERE WILL THE TRIALS AGAINST THE NON-SETTLING DEFENDANTS TAKE
       PLACE? ..................................................................................................................................... 22
   28. WHAT ARE THE PLAINTIFFS ASKING FOR FROM THE NON-SETTLING DEFENDANTS? ............. 22
   29. WILL I GET MONEY AFTER THE TRIALS? .................................................................................. 22
   GET MORE INFORMATION ........................................................................................................... 22
   30. HOW DO I GET MORE INFORMATION? ...................................................................................... 22




                             Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                                                 3
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10492 Filed 10/30/19 Page 22 of 51



                                          BASIC INFORMATION

    1. WHY IS THERE A NOTICE?

   This Notice is to inform you about the Round 4 Settlements reached in some of the pending
   cases that are included in this litigation, before the Court decides whether to finally approve
   these Settlements.

   The Court in charge is the United States District Court for the Eastern District of Michigan.
   This litigation is known as In re: Automotive Parts Antitrust Litigation. Within this litigation
   there are several different lawsuits. The people who sued are called the “Plaintiffs.” The
   companies they sued are called the “Defendants.”

   Previously, you may have received notice about the Round 1 Settlements, Round 2
   Settlements, and Round 3 Settlements that were reached with 11, 12, and 33 Defendants,
   respectively. The Round 1 Settlements received final approval from the Court, as amended,
   on August 9, 2016. The Round 2 Settlements received final approval from the Court on July
   10, 2017. The Round 3 Settlements received final approval from the Court on November 7,
   2018.

   Round 4 Settlements have been reached with 17 Defendants, so that is why there is another
   Notice. This Notice explains the lawsuits, proposed Round 4 Settlements, the revised Plan of
   Allocation, and your legal rights, including the ability to file a claim to receive a payment (if
   eligible).

    2. WHAT ARE THESE LAWSUITS ABOUT?

   Each lawsuit claims that the Defendants in that lawsuit agreed to unlawfully raise the price of
   a certain kind of vehicle component part. (For example, one lawsuit is called In re: Radiators,
   and the affected product is radiators.) As a result of the alleged agreements by Defendants,
   consumers and businesses who purchased or leased qualifying new vehicles (not for resale)
   containing those parts or who indirectly purchased qualifying replacement parts (not for resale)
   from the Defendants may have paid more than they should have. Although the Round 4
   Settling Defendants have agreed to settle, they do not agree that they engaged in any
   wrongdoing or are liable or owe any money or benefits to Plaintiffs. The Court has not decided
   who is right.

    3. WHO ARE THE ROUND 4 SETTLING DEFENDANTS?

   The Round 4 Settling Defendants are:
      1. Brose SchlieBsysteme GmbH & Co. Kommanditgesellschaft and Brose North America
         (together, “Brose”),
      2. Corning International Kabushiki Kaisha and Corning Incorporated (together,
         “Corning”),
      3. Delphi Technologies PLC and Delphi Powertrain Systems, LLC (together, “Delphi”),
      4. Green Tokai Co., LTD. (“Green Tokai”),



                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    4
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10493 Filed 10/30/19 Page 23 of 51



         5. Keihin Corporation and Keihin North America, Inc. (together, “Keihin”),
         6. KYB Corporation (f/k/a Kayaba Industry Co. Ltd) and KYB Americas Corporation
             (together, “KYB”),
         7. Maruyasu Industries Co., Ltd. and Curtis Maruyasu America, Inc. (together,
             “Maruyasu”),
         8. Meritor, Inc. f/k/a ArvinMeritor, Inc. (“ArvinMeritor”),
         9. Mikuni Corporation (“Mikuni”),
         10. Mitsubishi Heavy Industries America, Inc. and Mitsubishi Heavy Industries Climate
             Control, Inc. (collectively, “Mitsubishi”),
         11. Panasonic Corporation and Panasonic Corporation of North America (together,
             “Panasonic”),1
         12. Sanoh Industrial Co., Ltd. and Sanoh America, Inc. (collectively, “Sanoh”),
         13. Showa Corporation and American Showa, Inc. (collectively, “Showa”),
         14. Reorganized TK Holdings Trust (“TKH”),
         15. Tokai Rika Co., Ltd. and TRAM, Inc. d/b/a Tokai Rika U.S.A. Inc. (together, “Tokai
             Rika”),2
         16. Toyo Denso Co., Ltd. and Weastec, Inc. (together, “Toyo Denso”), and
         17. Toyoda Gosei Co., Ltd.; Toyoda Gosei North America Corporation; TG Kentucky,
             LLC; TG Missouri Corp.; and TG Fluid Systems USA Corporation (collectively,
             “Toyoda Gosei”).

       4. HAVE THERE BEEN ANY OTHER SETTLEMENTS RELATED TO THIS LAWSUIT?

   Yes. The following companies previously agreed to the Round 1 Settlements in the lawsuits:
      1. Autoliv, Inc.; Autoliv ASP, Inc.; Autoliv B.V. & Co. KG; Autoliv Safety Technology,
          Inc.; and Autoliv Japan Ltd.,
      2. Fujikura, Ltd. and Fujikura Automotive America LLC,
      3. Hitachi Automotive Systems, Ltd. (partial settlement),
      4. Kyungshin-Lear Sales and Engineering, LLC,
      5. Lear Corporation,
      6. Nippon Seiki Co., Ltd.; N.S. International, Ltd.; and New Sabina Industries, Inc.,
      7. Panasonic Corporation and Panasonic Corporation of North America (partial
          settlement),
      8. Sumitomo Electric Industries, Ltd.; Sumitomo Wiring Systems, Ltd.; Sumitomo
          Electric Wiring Systems, Inc. (incorporating K&S Wiring Systems, Inc.); and
          Sumitomo Wiring Systems (U.S.A.) Inc.,
      9. T.RAD Co., Ltd. and T.RAD North America, Inc.,
      10. TRW Deutschland Holding GmbH and TRW Automotive Holdings Corporation (now
          known as “ZF TRW Automotive Holdings Corp.”), and
      11. Yazaki Corporation and Yazaki North America, Incorporated.


   1
     Previously, Panasonic settled lawsuits related to HID Ballasts, Switches, and Steering Angle
   Sensors.
   2
     Previously, Tokai Rika settled lawsuits related to Wire Harnesses.


                     Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                   5
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10494 Filed 10/30/19 Page 24 of 51



   The following companies previously agreed to the Round 2 Settlements in the lawsuits:
      1. Aisin Seiki Co., Ltd. and Aisin Automotive Casting, LLC,
      2. DENSO Corporation; DENSO International America, Inc.; DENSO International
          Korea Corporation; DENSO Korea Automotive Corporation; DENSO Automotive
          Deutschland GmbH; ASMO Co., Ltd.; ASMO North America, LLC; ASMO
          Greenville of North Carolina, Inc.; and ASMO Manufacturing, Inc.,
      3. Furukawa Electric Co., Ltd. and American Furukawa, Inc.,
      4. G.S. Electech, Inc.; G.S. Wiring Systems Inc.; and G.S.W. Manufacturing, Inc.,
      5. LEONI Wiring Systems, Inc. and Leonische Holding Inc.,
      6. Mitsubishi Electric Corporation; Mitsubishi Electric US Holdings, Inc.; and Mitsubishi
          Electric Automotive America, Inc.,
      7. NSK Ltd.; NSK Americas, Inc.; NSK Steering Systems Co., Ltd.; and NSK Steering
          Systems America, Inc.,
      8. Omron Automotive Electronics Co. Ltd.,
      9. Schaeffler Group USA Inc.,
      10. Sumitomo Riko Co. Ltd. and DTR Industries, Inc.,
      11. Tokai Rika Co., Ltd. and TRAM, Inc. d/b/a Tokai Rika U.S.A. Inc., and
      12. Valeo Japan Co., Ltd. on behalf of itself and Valeo Inc.; Valeo Electrical Systems, Inc.;
          and Valeo Climate Control Corp.

   The following companies previously agreed to the Round 3 Settlements in the lawsuits:
      1. Aisan Industry Co., Ltd.; Franklin Precision Industry, Inc.; Aisan Corporation of
          America; and Hyundam Industrial Co., Ltd.,
      2. ALPHA Corporation and Alpha Technology Corporation,
      3. Alps Electric Co., Ltd.; Alps Electric (North America), Inc.; and Alps Automotive Inc.,
      4. Robert Bosch GmbH and Robert Bosch LLC ,
      5. Bridgestone Corporation and Bridgestone APM Company,
      6. Calsonic Kansei Corporation and Calsonic Kansei North America, Inc.,
      7. Chiyoda Manufacturing Corporation and Chiyoda USA Corporation,
      8. Continental Automotive Electronics LLC; Continental Automotive Korea Ltd; and
          Continental Automotive Systems, Inc.,
      9. Diamond Electric Mfg. Co., Ltd. and Diamond Electric Mfg. Corporation,
      10. Eberspächer Exhaust Technology GmbH & Co. KG and Eberspächer North America
          Inc.,
      11. Faurecia Abgastechnik GmbH; Faurecia Systèmes d’Échappement; Faurecia
          Emissions Control Technologies, USA, LLC; and Faurecia Emissions Control
          Systems, N.A. LLC f/k/a Faurecia Exhaust Systems, Inc.,
      12. Hitachi Automotive Systems, Ltd.,
      13. Hitachi Metals, Ltd.; Hitachi Cable America Inc.; and Hitachi Metals America, Ltd.,
      14. INOAC Corporation; INOAC Group North America, LLC; and INOAC USA Inc.,
      15. JTEKT Corporation; JTEKT Automotive North America, Inc.; and JTEKT North
          America Corp. (formerly d/b/a Koyo Corporation of U.S.A.),
      16. Kiekert AG and Kiekert U.S.A., Inc.,
      17. Koito Manufacturing Co., Ltd. and North American Lighting, Inc.,
      18. MAHLE Behr GmbH & Co. KG and MAHLE Behr USA Inc.,


                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    6
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10495 Filed 10/30/19 Page 25 of 51



      19. MITSUBA Corporation and American Mitsuba Corporation,
      20. Nachi-Fujikoshi Corp. and Nachi America Inc.,
      21. NGK Insulators, Ltd. and NGK Automotive Ceramics USA, Inc.,
      22. NGK Spark Plug Co., Ltd. and NGK Spark Plugs (U.S.A.), Inc.,
      23. Nishikawa Rubber Company, Ltd.,
      24. NTN Corporation and NTN USA Corporation,
      25. Sanden Automotive Components Corporation; Sanden Automotive Climate Systems
          Corporation; and Sanden International (U.S.A.) Inc.,
      26. SKF USA Inc.,
      27. Stanley Electric Co., Ltd.; Stanley Electric U.S. Co., Inc.; and II Stanley Co., Inc.,
      28. Tenneco Inc.; Tenneco GmbH; and Tenneco Automotive Operating Co., Inc.,
      29. Toyo Tire & Rubber Co. Ltd.; Toyo Tire North America OE Sales LLC; and Toyo
          Automotive Parts (U.S.A.), Inc.,
      30. Usui Kokusai Sangyo Kaisha, Ltd. and Usui International Corporation,
      31. Valeo S.A.,
      32. Yamada Manufacturing Co. Ltd. and Yamada North America, Inc., and
      33. Yamashita Rubber Co., Ltd. and YUSA Corporation.

   The Court has given final approval to the Round 1 Settlements. See Amended Opinion and Order
   Granting Final Approval to the Round 1 Settlements (August 9, 2016) (available on
   www.AutoPartsClass.com, under the “Court Documents” tab, in the “Final Approval” section).

   The Court has also given final approval to the Round 2 Settlements. See Order Granting Final
   Approval to the Round 2 Settlements (July 10, 2017) (available on www.AutoPartsClass.com,
   under the “Court Documents” tab, in the “Final Approval” section).

   The Court has given final approval to the Round 3 Settlements. See Order Granting Final Approval
   to the Round 3 Settlements (November 7, 2018) (available on www.AutoPartsClass.com, under
   the “Court Documents” tab, in the “Final Approval” section).

   More information about these Settlements is available at www.AutoPartsClass.com.

    5. WHO ARE THE NON-SETTLING DEFENDANTS?

   The only Non-Settling Defendants remaining are Bosal USA, Inc. and Bosal Industries-Georgia,
   Inc. (together “Bosal”) with respect to the sale of Exhaust Systems.

    6. WHAT VEHICLE PARTS ARE INCLUDED?

   The Round 4 Settlements generally include the vehicle component parts listed below. The specific
   definitions of the vehicle component parts are available in each Settlement Agreement. Each of
   those Settlement Agreements, and the related Complaints, are accessible on
   www.AutoPartsClass.com or can be obtained by calling 1-877-940-5043.

         Air Conditioning Systems are systems that cool the interior environment of a vehicle and are part
          of a vehicle’s thermal system. Air Conditioning Systems, whether sold together or separately,



                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                     7
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10496 Filed 10/30/19 Page 26 of 51



          include one or more of the following: automotive compressors, condensers, HVAC units (typically
          consisting of a blower motor, actuators, flaps, evaporator, heater core, and filter embedded in a
          plastic housing), control panels, sensors, and associated hoses and pipes.

         Automotive Brake Hoses are flexible hoses that carry brake fluid through the hydraulic brake
          system of an automobile.

         Automotive Constant-Velocity-Joint Boot Products are composed of rubber or plastic and are
          used to cover the constant-velocity-joints of an automobile to protect the joints from contaminants.

         Automotive Hoses are flexible tubes used to convey liquid and air in vehicles. Automotive Hoses
          include low-pressure rubber hoses used in automobile engine compartments and plastic and resin
          tubes used in vehicle engine compartments and fuel tank modules.

         Automotive Steel Tubes are used in fuel distribution, braking, and other automotive systems.
          Automotive Steel Tubes are sometimes divided into two categories: chassis tubes and engine parts.
          Chassis tubes, such as brake and fuel tubes, tend to be located in the body of a vehicle. Engine
          parts, such as fuel injection rails, oil level tubes, and oil strainer tubes, are associated with the
          function of a vehicle’s engine.

         Body Sealing Products are automotive body sealing parts. They are typically made of rubber and
          trim the doors, hoods, and compartments of vehicles. Body Sealing Products keep noise, debris,
          rainwater, and wind from entering the vehicle and control vehicle vibration. In some instances,
          they also serve as a design element. Body Sealing Products include body-side opening seals, door-
          side weather-stripping, glass-run channels, trunk lids, and other rubber sealings.

         Ceramic Substrates are uncoated ceramic monoliths with fine honeycomb structures that, after
          coating with a mix of metal and other chemicals, are incorporated into automotive catalytic
          converters.

         Exhaust Systems are systems of piping and other parts that convey noxious exhaust gases away
          from the passenger compartment and reduces the level of pollutants and engine exhaust noise
          emitted. An Exhaust System includes one or more of the following components: manifold, flex
          pipes, catalytic converter, oxygen sensor, isolator/gasket/clamps, resonator assemblies/pipe
          accessories, and muffler/muffler assemblies. An Exhaust System has a “hot end,” which is the part
          of the Exhaust System that is mounted to the engine, which is generally comprised of a manifold
          and catalytic converter, and a “cold end,” which is the part of the Exhaust System that is mounted
          to the underbody of the car, which generally contains a muffler, pipes, and possibly a catalytic
          converter.

         Electronic Powered Steering Assemblies which are defined to include electric power steering
          motors, provide electric power to assist the driver to more easily steer the automobile. Electronic
          Powered Steering Assemblies link the steering wheel to the tires, and include the column,
          intermediate shaft, electronic control unit, but do not include the steering wheel or tires. “Pinion-
          Assist Type Electronic Powered Steering Assemblies” provide power to the steering gear pinion
          shaft from electric motors to assist the driver to more easily steer the automobile. Pinion-Assist
          Type Electronic Powered Steering Assemblies include an electronic control unit and link the
          steering wheel to the tires, but do not include the column, intermediate shaft, steering wheel or tires.


                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                        8
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10497 Filed 10/30/19 Page 27 of 51



          Electronic Powered Steering Assemblies include Pinion-Assist Type Electronic Powered Steering
          Assemblies as well as all component parts of the assemblies, including the steering column,
          intermediate shaft, electronic control unit, and electric power steering motors (but not the steering
          wheel or tires).

         Fuel Injection Systems admit fuel or a fuel/air mixture into vehicle engine cylinders. Fuel
          Injection Systems can also be sold as part of a broader system, such as an engine management
          system, or as separate components. Fuel Injection Systems include one or more of the following
          parts: injectors, high pressure pumps, rail assemblies, feed lines, engine electronic control units,
          fuel pumps and fuel pump modules, manifold absolute pressure sensors, pressure regulators,
          pulsation dampers, purge control valves, air flow meters, and electronic throttle bodies.

         Heater Control Panels are either mechanical or electrical devices that control the temperature of
          the interior environment of a vehicle. Heater Control Panels can be either manual (referred to as
          low-grade) or automatic (referred to as high-grade) and are located in the center console, back seat,
          or rear cabin of an automobile.

         Ignition Coils release electric energy to ignite the fuel/air mixture in cylinders.

         Interior Trim Products are automotive plastic interior trim parts. They do not include the main
          bodies of instrument panels and typically consist of molded trim parts made from plastics,
          polymers, elastomers, and/or resins manufactured and/or sold for installation in automobile
          interiors, including console boxes, assist grips, registers, center cluster panels, glove boxes, and
          glove box doors, meter cluster hoods, switch hole covers, and lower panel covers and boxes.

         Occupant Safety Systems are comprised of the parts in an automotive vehicle that protect drivers
          and passengers from bodily harm. Occupant Safety Systems include one or more of the following:
          seat belts, air bags, steering wheels or steering systems, and safety electronic systems.

         Power Window Switches are switches that raise or lower a vehicle’s electric windows.

         Side-Door Latches secure an automotive door to a vehicle body and may be locked to prevent
          unauthorized access to a vehicle. Included in the Settlement are “Latch Minimodules,” which
          include the Door Latch and all of the related mechanical operating components, including the
          electric lock function.

         Shock Absorbers are part of the suspension system on automobiles. They absorb and dissipate
          energy to help cushion vehicles on uneven roads, leading to improved ride quality and vehicle
          handling. Shock Absorbers are also called “dampers.”

         Steering Angle Sensors detect the angle of the vehicle’s direction and send signals to a vehicle
          computer, which in turn controls the vehicle stability during turns. Steering Angle Sensors are
          installed on the steering column of a vehicle and may be connected to part of a combination switch.

         Switches include one or more of the following: steering wheel switch (installed in the steering
          wheel), used to control functions within the vehicle; turn switch (installed behind the steering
          wheel), used to signal a left or right turn and control hi/lo beam selection; wiper switch (installed
          behind the steering wheel), used to activate the vehicle’s windshield wipers; combination switch,


                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                        9
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10498 Filed 10/30/19 Page 28 of 51



            a combination of the turn and wiper switches as one unit, sold together as a pair; and door courtesy
            switch (installed in the door frame), which activates the light inside the vehicle when the door
            opens.

           Valve Timing Control Devices control the opening/closing timing of the intake valve and
            exhaustive valve according to driving conditions and are part of the engine management system of
            the automotive market. Valve Timing Control Devices may also be referred to as “variable valve
            timing” systems.

    7. WHY ARE THESE CLASS ACTIONS?

   In class actions, one or more individuals or companies called the “class representatives” sue on
   behalf of themselves and other people with similar claims in the specific class action. All of these
   individuals or companies together are the “Class” or “Class members.” In these Class actions,
   there are more than fifty Class representatives. In a class action, one court may resolve the issues
   for all Class members, except for those who exclude themselves from the Class.

                                     WHO IS INCLUDED IN THE CLASSES

    8. HOW DO I KNOW IF I MAY BE INCLUDED IN THE ROUND 4 SETTLEMENT CLASSES?

   Generally, you may be included in one or more of the Round 4 Settlement Classes if, at any time
   from 1990 to 2019, you: (1) bought or leased a qualifying new vehicle in the U.S. (not for resale),
   or (2) paid to replace one or more of the qualifying vehicle parts listed in Question 6 above (not
   for resale). In general, qualifying vehicles include new four-wheeled passenger automobiles, vans,
   sports utility vehicles, crossovers, and pickup trucks.

   The specific definition of the vehicles, as well as the definition of who is included in the Round 4
   Settlement Classes, is set forth in each Settlement Agreement. Each of those Settlement
   Agreements, and the related Complaints, are accessible at www.AutoPartsClass.com or can be
   obtained by calling 1-877-940-5043.

   You will also be able to obtain additional information to learn whether you are a member of one
   or more of the Round 1, Round 2, Round 3, or Round 4 Settlement Classes by visiting
   www.AutoPartsClass.com and providing details regarding your purchase or lease of a new vehicle
   or your purchase of a replacement part, calling 1-877-940-5043, or sending an email to
   info@AutoPartsClass.com.

   A separate Settlement Class has been preliminarily approved by the Court in each of the following
   cases settled by the Round 4 Settling Defendants and their affiliates. The time period covered by
   the Round 4 Settlements for each of the Settlement Classes is provided below:

      Defendant            Time Period Starts         Time Period Ends             Auto Part(s) Cases

    Brose                January 1, 2004              June 14, 2018           Side-Door Latches

    Corning              January 1, 1990              January 11, 2018        Ceramic Substrates


                     Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                        10
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10499 Filed 10/30/19 Page 29 of 51



      Defendant       Time Period Starts      Time Period Ends         Auto Part(s) Cases


    Delphi           January 1, 2000         June 21, 2019         Ignition Coils

    Green Tokai      January 1, 2000         September 6, 2018     Body Sealing Products

    Keihin           January 1, 2000         May 22, 2018          Fuel Injection Systems

    KYB              January 1, 1995         November 6, 2018      Shock Absorbers

    Maruyasu         January 1, 2000         October 15, 2018      Fuel Injection Systems

                     December 1, 2003        October 15, 2018      Automotive Steel Tubes

    Meritor          January 1, 2002         June 5, 2018          Exhaust Systems

    Mikuni           January 1, 2000         June 18, 2019         Fuel Injection Systems
                                                                   Valve Timing Control
                                                                   Devices

    Mitsubishi       May 1, 1999             June 15, 2018         Air Conditioning Systems

    Panasonic        May 1, 1999             March 11, 2019        Air Conditioning Systems

    Sanoh            December 1, 2003        April 10, 2019        Automotive Steel Tubes

    Showa            January 1, 2005         July 10, 2019         Electronic Powered
                                                                   Steering Assemblies

                     January 1, 1995         July 10, 2019         Shock Absorbers

    TKH              January 1, 2003         November 27, 2018     Occupant Safety Systems

    Tokai Rika       January 1, 2000         March 23, 2018        Heater Control Panels

                     January 1, 2003         March 23, 2018        Occupant Safety Systems

                     September 1, 2003       March 23, 2018        Steering Angle Sensors

                     September 1, 2003       March 23, 2018        Switches

    Toyo Denso       January 1, 2000         April 30, 2018        Ignition Coils



                  Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                               11
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10500 Filed 10/30/19 Page 30 of 51



       Defendant         Time Period Starts       Time Period Ends            Auto Part(s) Cases

                       January 1, 2003            April 30, 2018         Power Window Switches

    Toyoda Gosei       February 1, 2004           July 20, 2018          Automotive Brake Hoses

                       May 1, 2003                July 20, 2018          Automotive Hoses

                       January 1, 2000            July 20, 2018          Body Sealing Products

                       January 1, 2006            July 20, 2018          Automotive Constant-
                                                                         Velocity-Joint Boot
                                                                         Products

                       June 1, 2004               July 20, 2018          Interior Trim Products

                       January 1, 2003            July 20, 2018          Occupant Safety Systems


   Payments to members of the Settlement Classes only will be made if the Court approves the Round
   4 Settlements and after any appeals from such approval are resolved and in accordance with the
   proposed revised Plan of Allocation to distribute the Net Settlement Funds (see Question 13).

   These cases are proceeding as class actions seeking monetary recovery for consumers and
   businesses in 30 states and the District of Columbia and for nationwide injunctive relief to stop the
   Defendants’ alleged illegal behavior and prevent this behavior from happening in the future (see
   Question 15).

   Purchasers or lessees of qualifying new vehicles or indirect purchasers of any of the replacement
   parts listed in Question 6 may be members of the Settlement Classes entitled to monetary recovery.
   Only those members of the Settlement Classes who, during the relevant time periods listed above,
   purchased or leased a vehicle or purchased a replacement part while (1) residing in or (2) as to
   businesses, having the principal place of business located in the District of Columbia or the states
   listed below will be entitled to share in the monetary recovery. Those states are: Arizona,
   Arkansas, California, Florida, Hawaii, Iowa, Kansas, Maine, Massachusetts, Michigan,
   Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico,
   New York, North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota,
   Tennessee, Utah, Vermont, West Virginia, and Wisconsin. You may have seen a prior notice that
   indicated that members of the Settlement Classes may be entitled to monetary recovery if the
   purchase or lease transaction occurred in the District of Columbia or one of the listed states. Please
   note that the prior information as to the place of the purchase or lease transaction is superseded by
   this notice.




                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    12
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10501 Filed 10/30/19 Page 31 of 51



    9. WHO IS NOT INCLUDED IN THE SETTLEMENT CLASSES?

   The Settlement Classes do not include:
       Any of the Defendants, their parent companies, subsidiaries, and affiliates;
       Any co-conspirators;
       Federal government entities and instrumentalities;
       States and their political subdivisions, agencies, and instrumentalities; and
       All persons who purchased their vehicle parts directly from the Defendants or for resale.

    10. WHY ARE THE LAWSUITS CONTINUING IF THERE ARE SETTLEMENTS?

   The Round 4 Settlements have been reached with the Round 4 Settling Defendants (listed in
   Question 3) as specified in the individual Settlement Agreements. The lawsuits will continue
   against the defendants who have not settled (“Non-Settling Defendants”).

   Additional money may become available in the future as a result of a trial or future Settlements.
   Alternatively, the litigation may be resolved in favor of the Non-Settling Defendants, and no
   additional money may become available. There is no guarantee as to what will happen.

   Please visit www.AutoPartsClass.com for more information or to file a claim.

                               THE ROUND 4 SETTLEMENTS’ BENEFITS

    11. WHAT DO THE ROUND 4 SETTLEMENTS PROVIDE?

   The Round 4 Settlements totaling approximately $184 million are now being presented to the
   Court for approval. The Court has already approved the Round 1 Settlements, totaling
   approximately $225 million; the Round 2 Settlements, totaling approximately $379 million; and
   the Round 3 Settlements, totaling approximately $433 million. Together, the Round 1 through 4
   Settlement Funds total approximately $1.2 billion. After deduction of attorneys’ fees, incentive
   awards, notice and claims administration costs, and litigation expenses, as approved by the Court,
   the Net Settlement Funds will be available for distribution to members of the Settlement Classes
   who timely file valid claims.

   The Round 4 Settlements also include non-monetary relief (see Question 15), including
   cooperation from the Settling Defendants (with the exception of TKH and Delphi) as well as
   agreements by these Settling Defendants (with the exception of Toyoda Gosei and TKH) not to
   engage in the conduct that is the subject of the lawsuits, as more fully described in the proposed
   Final Judgments that are available on the Settlement website www.AutoPartsClass.com.

   The Settlement Funds are allocated to the relevant vehicle component cases as follows:




                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                  13
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10502 Filed 10/30/19 Page 32 of 51



                        Auto Parts Round 4 Settlements and Settlement Funds

           Automotive Parts Case                  Round 4 Settling           Settlement Fund
                                                     Defendant
    Air Conditioning Systems                  Mitsubishi Heavy            $6,840,000.00
                                              Panasonic                   $760,000.00
    Automotive Brake Hoses                    Toyoda Gosei                $659,456.20
    Automotive Hoses                          Toyoda Gosei                $5,428,166.52
    Body Sealing Products                     Green Tokai                 $950,000.00
                                              Toyoda Gosei                $27,148,653.36
    Ceramic Substrates                        Corning                     $26,600,000.00
    Automotive Constant-Velocity-Joint        Toyoda Gosei                $716,505.10
    Boot Products
    Electronic Powered Steering               Showa                       $4,133,735.39
    Assemblies
    Exhaust Systems                           ArvinMeritor                $760,000.00
    Fuel Injection Systems                    Keihin                      $836,000.00
                                              Maruyasu                    $108,699.85
                                              Mikuni                      $2,675,200.00
    Heater Control Panels                     Tokai Rika                  $1,366,578.08
    Ignition Coils                            Delphi                      $760,000.00
                                              Toyo Denso                  $760,000.00
    Interior Trim Products                    Toyoda Gosei                $5,089,493.68
    Side-Door Latches                         Brose                       $2,280,000.00




                     Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                  14
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10503 Filed 10/30/19 Page 33 of 51



                         Auto Parts Round 4 Settlements and Settlement Funds

              Automotive Parts Case               Round 4 Settling               Settlement Fund
                                                    Defendant
       Occupant Safety Systems                 TKH                            $53,200,000.003
                                                Tokai Rika                    $28,745,447.27
                                                Toyoda Gosei                  $5,797,725.14
       Power Window Switches                   Toyo Denso                     $4,408,000.00
       Shock Absorbers                         KYB                            $28,880,000.00
                                                Showa                         $9,926,264.61
       Automotive Steel Tubes                   Maruyasu                      $5,211,300.15
                                                Sanoh                         $8,360,000.00
       Steering Angle Sensors                  Tokai Rika                     $677,714.01
       Switches                                Tokai Rika                     $3,410,260.64
       Valve Timing Control Devices            Mikuni                         $668,800.00
       Total (excluding TKH)                                                  $183,958,000.00

   Any interest earned will be added to each of the Settlement Funds. More details about the Round
   4 Settlements are provided in the Round 4 Settlement Agreements, available at
   www.AutoPartsClass.com.

                                        HOW TO GET BENEFITS

       12. HOW DO I SUBMIT A CLAIM?

   You may be entitled to a portion of the Settlement Funds when a distribution is made to members
   of the Settlement Classes. If you excluded or exclude yourself from any of the Settlement Classes
   in the Round 1 through Round 4 Settlements, you will not receive a payment from those funds.



   3
     Class Members have a $53,200,000 authorized claim against TKH in bankruptcy proceeding, but
   they can expect to receive only a small fraction of this amount for distribution to the Class. For
   this reason, the authorized claim amount is not included in the total settlement amount listed above.
   The Class representatives have also reached a settlement with Takata Corp. in Japanese insolvency
   proceedings. The settlement provides for a payment of 25,000,000 Japanese Yen (equivalent to
   approximately $220,000). This settlement as a formal matter is with the Class representatives
   only, but the proceeds of the settlement will be paid to the same group of purchasers included in
   the Settlement Class agreed to based on the settlement agreement with Takata Corp.’s U.S.
   subsidiary, TKH.


                     Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    15
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10504 Filed 10/30/19 Page 34 of 51



   However, you will be required to submit a Claim Form to be eligible to receive a payment from
   any of the Settlement Funds. Claims may be submitted online at www.AutoPartsClass.com or by
   printing and mailing your completed form postmarked by December 31, 2019 to:

                                        Auto Parts Settlements
                                           P.O. Box 10163
                                        Dublin, OH 43017-3163

   You may also call 1-877-940-5043, write the Settlement Administrator at the address above, email
   info@AutoPartsClass.com, or visit www.AutoPartsClass.com to obtain a Claim Form and to
   request assistance in filing a claim.

   If you submit a Claim Form at the Settlement website, you will receive future notifications
   containing additional important information, including information about any future settlements.

    13. HOW MUCH MONEY CAN I GET?

   At this time, it is estimated that each member of the Settlement Classes who submits a valid claim
   will receive a payment of at least $100. The minimum payment is per claimant and not per vehicle.
   However, the actual amount of your recovery will be determined by the revised Plan of Allocation,
   the terms of which are posted at www.AutoPartsClass.com.

   The Court previously approved a Plan of Allocation to distribute the Net Settlement Funds from
   the earlier settlements. However, Settlement Class Counsel is proposing that the Court approve a
   revised Plan of Allocation that will apply to all the Settlements from Round 1 through Round 4.

   The Settlement Administrator will calculate in accordance with the proposed revised Plan of
   Allocation the amounts awarded to each Class Member who files a valid claim. Below is a
   summary of how claims will be paid:
       Each claimant will be paid a minimum of $100 from the Net Settlement Funds.
       Claims exceeding $100 will be paid $100 plus a pro rata (or proportional) share of the
          remaining applicable Net Settlement Funds as determined separately for each automotive
          part (after paying all of the $100 minimum payments).
       If the Net Settlement Funds are insufficient to allow a minimum payment of $100 to each
          claimant, the amount to be paid to each claimant will be adjusted based on a pro rata basis.

   The pro rata portion of the payment amount will be based on a ratio consisting of the claimant’s
   total number of vehicles purchased or leased or replacement parts purchased, and the total number
   of vehicles purchased or leased and replacement parts purchased by other claimants. Claims based
   on vehicles containing automotive parts that were allegedly specifically targeted by Defendants’
   alleged collusive conduct will receive more money.

   Payments will be based on a number of factors, including at least the number of valid claims filed
   by all members of the Settlement Class in question and the number of (1) qualifying new vehicles
   purchased or leased or (2) qualifying replacement parts purchased. It is possible that any money


                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                   16
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10505 Filed 10/30/19 Page 35 of 51



   remaining after claims are paid will be distributed to charities, governmental entities, or other
   beneficiaries approved by the Court. No matter how many claims are filed, no money will be
   returned to the Settling Defendants after the Court finally approves the Round 4 Settlements.

   In order to receive a payment from any of the Settlements (Round 1 through Round 4), you will
   need to file a valid Claim Form (see Question 12). If you already submitted a Claim Form, you
   do not need to file another claim for that specific vehicle or replacement part. However, if you
   purchased additional vehicles or replacement parts, which were not mentioned in your previous
   Claim Form, you should file a new Claim Form for the additional vehicles or replacement parts.

    14. WHEN WILL I GET A PAYMENT?

   Payments may be distributed to members of the Settlement Classes after: (1) the Court grants final
   approval to the Round 4 Settlements; (2) any appeals from such approvals are resolved (appeals
   can take several years to conclude); (3) the claims administration process is completed; and (4) the
   Court approves the allocation of the Net Settlement Funds.

    15. WHAT IS THE NON-MONETARY RELIEF?

   With the exception of Toyoda Gosei and TKH, the Round 4 Settling Defendants have agreed not
   to engage in certain specified conduct that would violate the antitrust laws that are at issue in these
   lawsuits for a period of two years. Additionally, all of the Round 4 Settling Defendants except
   TKH and Delphi will cooperate with the Class representatives in their ongoing litigation against
   the Non-Settling Defendants.

                                      REMAINING IN THE CLASSES

    16. WHAT HAPPENS IF I REMAIN IN THE SETTLEMENT CLASSES?

   If the Round 4 Settlements become final, you will give up your right to sue these Settling
   Defendants on your own for the claims described in the Settlement Agreements unless you exclude
   yourself from one or more of the Settlement Classes. You also will be bound by any decisions by
   the Court relating to any Round 4 Settlements from which you do not exclude yourself.

   In return for paying the Settlement amounts and providing the non-monetary benefits, the Round
   4 Settling Defendants (and certain related entities defined in the Settlement Agreements) will be
   released from claims relating to the alleged conduct involving the vehicle parts identified in the
   Settlement Agreements. The Round 4 Settlement Agreements describe the released claims in
   detail, so read them carefully since those releases will be binding on you if the Court approves
   these Settlements. If you have any questions, you can talk to Class Counsel listed in Question 20
   for free, or you can, of course, talk to your own lawyer (at your own expense). The Round 4
   Settlement Agreements and the specific releases are available at www.AutoPartsClass.com.




                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                     17
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10506 Filed 10/30/19 Page 36 of 51



                      EXCLUDING YOURSELF FROM THE SETTLEMENT CLASSES

    17. HOW DO I GET OUT OF THE SETTLEMENT CLASSES?

   To exclude yourself from one or more of the Settlement Classes, you must send a letter by mail
   stating that you want to be excluded from In re Automotive Parts Antitrust Litigation and
   specifying from which Settlement Class or Classes (including the specific automotive part case)
   you wish to be excluded. If you did not timely request to be excluded from the Round 1, Round 2
   or Round 3 Settlement Classes, you may not request to be excluded from those Settlement Classes
   at this time. You may only request to be excluded from the Settlement Classes for the Round 4
   Settlements.

   Your letter must also include:
       Your name, address, and telephone number;
       Documents reflecting your purchase or lease of a new eligible vehicle and/or purchase of
          the applicable replacement part:
               o Purchase or lease documentation should include: (a) the date of purchase or lease,
                 (b) the make and model year of the new vehicle, and (c) the state where you resided
                 when the new vehicle was purchased or leased, or as to businesses, the principal
                 place of business;
               o Replacement part documentation should include: (a) the date of purchase, (b) type
                 of replacement part purchased, and (c) the state where you resided when the
                 replacement part was purchased, or as to businesses, the principal place of business;
                 and
       Your signature.

   If you are seeking to exclude yourself from one or more of the Round 4 Settlement Classes, you
   are also requested (but not required) to state in your letter the number of new vehicles you
   purchased from January 1, 1990 to July 20, 2019.

   Any request for exclusion must be mailed to the address immediately below, and must be received
   no later than November 19, 2019:

                                 Automotive Parts Indirect Exclusions
                                          P.O. Box 10163
                                      Dublin, OH 43017-3163
    18. IF I DON’T EXCLUDE MYSELF, CAN I SUE FOR THE SAME THING LATER?

   No. Unless you exclude yourself, you give up any right to sue the Round 4 Settling Defendants
   for the claims being released in this litigation.
    19. IF I EXCLUDE MYSELF, CAN I STILL GET MONEY BENEFITS?

   No. If you exclude yourself from the Settlement Classes in any of the Round 4 Settlements, you
   will not get any money as a result of the Settlement in that case. However, you may exclude


                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                   18
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10507 Filed 10/30/19 Page 37 of 51



   yourself from one or more of the Settlement Classes for any of the Round 4 Settlements but remain
   in the Settlement Classes for other Round 4 Settlements. In that case, you may receive money
   from the Round 4 Settlements for the Settlement Classes in which you remain a Class member.

                                  THE LAWYERS REPRESENTING YOU

    20. DO I HAVE A LAWYER REPRESENTING ME?

   The Court has appointed the following law firms as Class Counsel to represent you and all other
   members of the Classes:

    Adam Zapala                             Hollis Salzman                 Marc M. Seltzer
    Cotchett, Pitre, & McCarthy, LLP        Robins Kaplan LLP              Susman Godfrey L.L.P.
    840 Malcolm Road                        399 Park Avenue                1900 Avenue of the Stars
    Burlingame, CA 94010                    Suite 3600                     Suite 1400
                                            New York, NY 10022             Los Angeles, CA 90067


   You will not be charged for contacting these lawyers. If you want to be represented by your own
   lawyer, you may hire one at your own expense.
    21. HOW WILL THE LAWYERS BE PAID?

   At the upcoming Final Fairness Hearing, Class Counsel may ask the Court (a) to award incentive
   awards to named Plaintiffs, (b) to reimburse Class Counsel for certain costs and expenses, and (c)
   for attorneys’ fees based on their services in this litigation, not to exceed 25% of the approximately
   $184 million in additional Settlement Funds resulting from the Round 4 Settlements after
   deducting reimbursable litigation costs, incentive awards, and expenses. Any payment to the
   attorneys will be subject to Court approval, and the Court may award less than the requested
   amount. The attorneys’ fees, costs, incentive awards, and litigation expenses that the Court orders,
   plus the costs to administer the Round 4 Settlements, will come out of the Settlement Funds. Class
   Counsel may seek additional attorneys’ fees, costs, and expenses from any additional Settlements
   or recoveries obtained in the future.

   When Class Counsel’s motion for fees, costs, and expenses is filed, it will be available at
   www.AutoPartsClass.com. The motion will be filed on or before October 31, 2019 and will be
   posted on the website shortly thereafter for any objections to or comments on the motion from
   members of the Settlement Classes (see Question 22).

                             OBJECTING TO THE ROUND 4 SETTLEMENTS

    22. HOW DO I OBJECT TO OR COMMENT ON THE ROUND 4 SETTLEMENTS?

   If you have objections to or comments about any aspect of (a) one or more of the Round 4
   Settlements, (b) the revised Plan of Allocation as it applies to members of any of the Settlement
   Classes (in Rounds 1 through 4), or (c) the motion by Class Counsel for attorneys’ fees, costs, and



                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    19
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10508 Filed 10/30/19 Page 38 of 51



   incentive awards as it applies to members of the Round 4 Settlement Classes, then you may express
   your views to the Court. You can only object to or comment on these matters if you do not exclude
   yourself from the applicable Settlement Class or Classes.

   To object to or comment on a Round 4 Settlement, the revised Plan of Allocation, or the motion
   for attorneys’ fees, costs, and incentive awards, you must do so in writing. Your letter must specify
   which Settlement (including the specific vehicle part) you are objecting to and include the
   following in your objection letter:
        Your name, address, and telephone number;
        Documents reflecting your purchase or lease of a new eligible vehicle and/or purchase of
           the applicable replacement part:
               o Purchase or lease documentation should include: (a) the date of purchase or lease,
                   (b) the make and model year of the new vehicle, and (c) the state where you resided
                   when the new vehicle was purchased or leased, or as to businesses, the principal
                   place of business;
               o Replacement part documentation should include: (a) the date of purchase, (b) type
                   of replacement part purchased, and (c) the state where you resided when the
                   replacement part was purchased, or as to businesses, the principal place of
                   business.;
        The name of the Settling Defendant whose Settlement you are objecting to or commenting
           on;
        The vehicle part case, including the case name and case number, that is the subject of your
           objections or comments. (You can find the case numbers at www.AutoPartsClass.com. Go
           to the “Class Action Complaints” under the “Court Documents” tab to find the cases by
           part.);
        The reasons you object to the Settlement, revised Plan of Allocation, motion for attorneys’
           fees, or incentive awards, along with any supporting materials; and
        Your signature.

   Any comment or objection must be in writing, mailed to both of the addresses listed immediately
   below, and must be received by both the Clerk of the Court and the Notice Administrator, no later
   than November 19, 2019. The addresses are:

    Court                                                    Notice Administrator
    U.S. District Court for the Eastern District of          Auto Parts Settlements Objections
    Michigan                                                 P.O. Box 10163
    Clerk of the Court                                       Dublin, OH 43017-3163
    Theodore Levin U.S. Courthouse
    231 W. Lafayette Blvd., Room 564
    Detroit, MI 48226


   Any objection or comment must also be timely filed with the Court (on or before November 19,
   2019) in the case file (or docket) of the specific automotive parts case or cases that are the subject



                    Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                      20
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10509 Filed 10/30/19 Page 39 of 51



   of your objection or comments (e.g., In re Heater Control Panels, No. 2:12-cv-00403). Objections
   or comments filed only in In re Automotive Parts Antitrust Litigation (the Master Docket, 2:12-
   md-02311), will not satisfy this requirement.

   You will not have an opportunity to speak at the Court’s Fairness Hearing (see Question 24) unless
   you first submit a complete, valid, and timely written objection and request the opportunity to
   speak at the Fairness Hearing.

    23. WHAT IS THE DIFFERENCE BETWEEN EXCLUDING MYSELF FROM THE SETTLEMENT CLASSES
        AND OBJECTING TO THE ROUND 4 SETTLEMENTS?

   If you exclude yourself from one or more of the Round 4 Settlement Classes, you are telling the
   Court that you do not want to participate in the Round 4 Settlement(s) from which you exclude
   yourself. Therefore, you will not be eligible to receive any payment from those Round 4
   Settlement(s), and you will not be able to object to them. Objecting to a Round 4 Settlement
   simply means telling the Court that you do not like something about the Settlement. Objecting
   does not make you ineligible to receive a payment.

                                    THE FINAL FAIRNESS HEARING

   The Court will hold a hearing to decide whether to approve the Round 4 Settlements and any
   requests by Settlement Class Counsel for fees, costs, expenses, and Class representative incentive
   awards. You may attend and you may ask to speak, but you do not have to do so.
    24. WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE ROUND 4
        SETTLEMENTS?

   The Court will hold a Final Fairness Hearing at 11:00 a.m. on December 10, 2019, at the United
   States Courthouse, 231 W. Lafayette Blvd, Detroit, MI 48226, Room 250. The hearing may be
   moved to a different date or time without additional notice, so check www.AutoPartsClass.com or
   call 1-877-940-5043 for current information. At this hearing, the Court will consider whether the
   Round 4 Settlements and the revised Plan of Allocation are fair, reasonable, and adequate. If there
   are objections or comments, the Court will consider them at that time and may listen to people
   who have asked to speak at the hearing. The Court may also decide how much to pay Class
   Counsel. At or after the hearing, the Court will decide whether to approve the Round 4
   Settlements.

    25. DO I HAVE TO ATTEND THE HEARING?

   No. Class Counsel will answer any questions the Court may have. But you are welcome to attend
   at your expense. If you send an objection or comment, you do not have to come to Court to talk
   about it. As long as you mailed your complete and valid written objection on time, as described
   above in Question 22, the Court will consider it. You may also hire your own lawyer at your own
   expense to attend on your behalf, but you are not required to do so.




                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                   21
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10510 Filed 10/30/19 Page 40 of 51



    26. MAY I SPEAK AT THE HEARING?

   If you send an objection or comment on the Round 4 Settlements, revised Plan of Allocation, or
   motion for attorney’s fees, costs, and incentive awards, as described in Question 22, you may have
   the right to speak at the Final Fairness Hearing as determined by the Court. You cannot speak at
   the hearing if you do not submit a timely written objection or comment as described in Question
   22. You cannot speak at the hearing if you exclude yourself from that specific Settlement Class.

                                              THE TRIALS

    27. WHEN AND WHERE WILL THE TRIALS AGAINST THE NON-SETTLING DEFENDANTS TAKE
        PLACE?

   If the remaining case is not dismissed or settled, the Plaintiffs will have to prove their claims
   against the Non-Settling Defendants at trial. Trial dates and locations have not yet been set.

   At the trial, a decision will be reached about whether the Plaintiffs or the Non-Settling Defendants
   are right about the claims in the lawsuits. There is no guarantee that the Plaintiffs will win any
   money or other benefits for members of the Classes at trial.
    28. WHAT ARE THE PLAINTIFFS ASKING FOR FROM THE NON-SETTLING DEFENDANTS?

   The Class representatives are asking for money for members of the Settlement Classes in the
   District of Columbia and 30 states listed in Question 8 above from Non-Settling Defendants. The
   Class representatives are also seeking a nationwide court order to prohibit the Non-Settling
   Defendants from engaging in the alleged behavior that is the subject of the lawsuits.
    29. WILL I GET MONEY AFTER THE TRIALS?

   If the Plaintiffs obtain money or benefits as a result of a trial or settlement with the Non-Settling
   Defendants, then members of the classes in question will be notified about how to ask for a share
   or what their other options are at that time. That information will be available at
   www.AutoPartsClass.com. With the approval of the Court, notice of any subsequent settlements
   and related matters may be given only on the website. These things are not known right now.

                                       GET MORE INFORMATION

    30. HOW DO I GET MORE INFORMATION?

   This Notice summarizes the Round 4 Settlements. More details are in the Round 4 Settlement
   Agreements. You can view or get copies of the Settlement Agreements and more information
   about all the Settlements at www.AutoPartsClass.com. In addition, the full proposed revised Plan
   of Allocation is available at www.AutoPartsClass.com. You also may write with questions to
   Auto Parts Settlements, P.O. Box 10163, Dublin, OH 43017-3163, send an email to
   info@AutoPartsClass.com, or call the toll-free number, 1-877-940-5043. If you file a claim, you
   will be notified of any future settlements and other information concerning these cases.




                   Questions? Call 1-877-940-5043 or Visit www.AutoPartsClass.com

                                                    22
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10511 Filed 10/30/19 Page 41 of 51




                              Exhibit C
   Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10512 Filed 10/30/19 Page 42 of 51




From:                          DoNotReply <donotreply@legalclaimsadmin.com>
Sent:                          Tuesday, September 16, 2019 11:39 AM
To:
Subject:                       Auto Parts Settlements Update




                        You Could Get $100 or More From Auto Parts Settlements
                              Claims Deadline Set for December 31, 2019

                                           FILE A CLAIM NOW!

You are receiving this email because you registered to receive updated information about the Automotive Parts
Settlements.

Additional defendants have agreed to new Settlements resolving claims that they fixed the price of auto
parts. More information is available for your review on the website, www.AutoPartsClass.com.

You are not required to provide documentation at the time you file a claim.

You can file a claim now by clicking on the link above. Submitting a claim is easy. You can also file a claim
by mail. The deadline to file a claim is December 31, 2019. You could get $100 or more if you qualify. If you
already filed a claim, you do not need to file one again for the same vehicle or part to get a payment. You
should file an additional claim if you have new vehicles or parts to report.

Registration Number: 9999999




                                                       1
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10513 Filed 10/30/19 Page 43 of 51




                              Exhibit D
:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10514 Filed 10/30/19  Page 4
   Automotive Parts Settlements                         PRESORTED
   P.O. Box 10163                                           FIRST-CLASS
                                                                 MAIL
   Dublin, OH 43017-3163                                    U.S. POSTAGE
                                                                 PAID


   Update: Auto Parts Settlements Total Over $1.2 Billion
   Claims Deadline Set for December 31, 2019

            YAA00012639489


            *MMMMM0218032624*
            JANE CLAIMANT
            123 A STREET
            ANYTOWN, WA 98101
:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10515 Filed 10/30/19 Page 4
   You Could Get $100 or More from Auto Parts Settlements
                                  File a Claim Now
    What is This   You are receiving this notice because you registered to receive updated
        About?     information about the Automotive Parts Settlements. Additional
                   defendants have agreed to new Settlements resolving claims that they
                   fixed the price of auto parts. More information is available for your
                   review on the website, www.AutoPartsClass.com.
                   You are not required to provide documentation at the time you file
                   a claim.
   How to File a   Submitting a claim is easy. Go to www.AutoPartsClass.com to file a
         Claim?    claim online. You can also file a claim by mail. The deadline to file a
                   claim in these Settlements is December 31, 2019. You could get $100
                   or more if you qualify. If you already filed a claim, you do not need to
                   file one again for the same vehicle or part to get a payment. You should
                   file an additional claim if you have new vehicles or parts to report.
                              For More Info or a Claim Form:
   www.AutoPartsClass.com 1-877-940-5043 info@AutoPartsClass.com
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10516 Filed 10/30/19 Page 46 of 51




                              Exhibit E
:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10517 Filed 10/30/19  Page 4
   Automotive Parts Settlements                         PRESORTED
   P.O. Box 10163                                       FIRST-CLASS
                                                             MAIL
   Dublin, OH 43017-3163                                U.S. POSTAGE
                                                             PAID


   Auto Parts Settlements Total Over $1.2 Billion
   File Your Claim by December 31, 2019

            YAA00012639489


            *MMMMM0218032624*
            JANE CLAIMANT
            123 A St
            ANYWHERE, WA 98101
:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10518 Filed 10/30/19 Page 4
   You Could Get $100 or More from Auto Parts Settlements
                                  File a Claim Now
    What is This   You are receiving this notice because your company may have
        About?     purchased (or leased) new vehicles or parts that may be included in the
                   Automotive Parts Settlements. You can now file a claim for money, and
                   your other rights could be affected.
                   Defendants have agreed to Settlements resolving claims that they fixed
                   the price of certain auto parts. More information is available for your
                   review on the website, www.AutoPartsClass.com.

   How to File a   Submitting a claim is easy. Go to www.AutoPartsClass.com to file a
         Claim?    claim online. You can also file a claim by mail. The deadline to file a
                   claim in these Settlements is December 31, 2019. You could get $100 or
                   more if you qualify. If you already filed a claim, you do not need to file
                   one again for the same vehicle or part to get a payment. You should file
                   an additional claim if you have new vehicles or parts to report.
                              For More Info or a Claim Form:
   www.AutoPartsClass.com 1-877-940-5043 info@AutoPartsClass.com
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10519 Filed 10/30/19 Page 49 of 51




                              Exhibit F
   Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10520 Filed 10/30/19 Page 50 of 51




From:                           Auto Parts Class <broadcast@exact-emailing.com>
Sent:                           Friday, September 13, 2019 8:40 AM
To:                             Pinkerton, Brian
Subject:                        TEST: Attention Toyota Car Owners




                    YOU COULD GET $100 OR MORE FROM
                        AUTO PARTS SETTLEMENTS

                                           FILE A CLAIM NOW!
           Brian,


           You are receiving this email because records show you purchased a Toyota Camry
           that is included in the Automotive Parts Settlements. You can now file a claim for
           money, and your rights may be affected.


           Defendants have agreed to Settlements resolving claims that they fixed the price of
           auto parts. More information is available for your review at www.AutoPartsClass.com.


           Submitting a claim is easy. No documentation is required at this time. Click on the link
           below to file a claim online by December 31, 2019. If you already filed a claim, you do
           not need to file one again for the same vehicle or part to get a payment. You should
           file an additional claim if you have new vehicles or parts to report.



                                            FILE A CLAIM




                                                        1
Case 2:12-cv-00403-SFC-RSW ECF No. 294-2, PageID.10521 Filed 10/30/19 Page 51 of 51


                                   Unsubscribe from our emails by clicking here
         Postal opt-outs can be sent to: Opt-out Compliance, 1923 Bragg St #140-3025, Sanford, NC 27330
           This email was sent to you because you are registered to receive our 3rd party partner emails




                                                        2
